Case: 12-1676   Document: 76    Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedential.


   mniteb $>tate~ <!Court of ~peaI~
       for tbe jfeberaI <!Circuit

      GREENVILLE COMMUNICATIONS, LLC,
              Plaintiff-Appellant,

                           v.
  CELLCO PARTNERSHIP (DOING BUSINESS AS
      VERIZON WIRELESS) AND ALLTEL
             CORPORATION,
            Defendants-Appellees,

                          AND

                T-MOBILE USA, INC.,
                  Defendant-Appellee,

                          AND

    AT&T MOBILITY LLC (DOING BUSINESS AS
           CINGULAR WIRELESS),
              Defendant-Appellee,

                         AND

       SPRINT SPECTRUM L.P. AND NEXTEL
              OPERATIONS, INC.,
               Defendants-Appellees.


                       2012-1676
Case: 12-1676     Document: 76      Page: 2   Filed: 11/07/2012




GREENVILLE COMMUNICATIONS V. CELLCO PARTNERSHIP            2


   Appeal from the United States District Court for the
District of New Jersey in case no. 07-CV-4222, Judge
Mary L. Cooper.


                        ON MOTION


                         ORDER
    The parties jointly move for an extension of time, un-
til December 4, 2012, for the appellant to file its opening
brief, for an extension of time, until January 28,2013, for
the appellees to file their response briefs, and for an
extension of time, until February 25, 2013, for the appel-
lant to file its reply brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21